 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPetroleum Contractors, Inc. and Heavy and High-way Laborers Local Union No. 158. Case 4-CA-10267July 14, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn March 20, 1980, Administrative Law JudgeNorman Zankel issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge It is the HBoard's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Standard Dry Wall Products.Inc., 91 NLRB 544 (1950). enfd 188 F.2d 362 (3d Cir 1951). We havecarefully examined the record and find no basis for reversing his findingsz The Administrative Law Judge found, and we agree. that Respond-ent violated Sec. 8(a)(5) and (1) of the Act, by refusing to execute a col-lective-bargaining agreement agreed to on April I. 1979. with the UnionTo remedy this violation, he recommended, and we agree, that Respond-ent should be required to execute that contract However, the Adminis-trative Law Judge further recommended that the parties to that contractbe ordered to bargain in good faith over certain revisions to that agree-ment proposed by Respondent in its May 14, 1979, letter to the Union.We do not adopt that recommendation. Thus, the record reveals that Re-spondent and the Union reached agreement on all the terms and condi-tions to be included in the new contract on April 1, 1979, and that, butfor Respondent's unlawful demand that the Union demonstrate that a ma-jority of its employees were union members., Respondent would have ex-ecuted the contract as there was nothing further to negotiate Conse-quently, as full agreement had been reached on April 1. 1979, we find itimproper to order the parties to bargain over any proposed revisions tothat agreement Accordingly, we shall delete that portion of the Adminis-trative Law Judge's recommended Order requiring the parties to do so)The parties, however, are not precluded from engaging in further negoti-ations, if they so desire, (on Respondent's proposed revisions to the con-tract,The Administrative Law Judge also recommended that the Board issuea broad cease-and-desist order in this case. However, as we do not, coln-trary to the Adminstrative Law Judge, find Respondent's conduct hereinto be so egregious as ioi warrant the issuance of such an order, and as theGeneral Counsel has failed to demonstrate Respondent's proclivity loviolate the Act, we shall order that Respondent cease-and-desist from inany like or related manner interfering with its employees' Sec 7 rightsSee Hickmol Foiods. Inc., 242 NLRB No 177 (1979)250 NLRB No. 94lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Petroleum Contractors, Inc., Allentown, Pennsyl-vania, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:1. Substitute the following for paragraph l(b):"(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of their rights guranteed in Section 7 of theAct."2. Substitute the following for paragraph 2(a):"(a) Forthwith sign the collective-bargainingagreement presented to it on May 1, 1979."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT refuse to bargain collectivelyin good faith with Heavy and Highway Labor-ers Local Union No. 158, as your collective-bargaining representative with respect to yourwages, hours, and other terms and conditionsof employment. The appropriate unit for col-lective-bargaining purposes is:All employees of Petroleum Contractors,Inc., Allentown, Pennsylvania, but exclud-ing all office employees, clerical employees,confidential employees, guards and supervi-sors as defined in the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the PETROLEUM CONTRACTORS. INC.exercise of any of the rights guaranteed youby Section 7 of the Act.WE WII.L, upon request, sign the collective-bargaining agreement; to be effective April 1,1979, through March 31, 1982; and wE Wil.Iplace into effect all the terms of that agree-ment.PETROLEUM CONTRACTORS, INC.DECISIONSTATEMENTI OF THE CASENORMAN ZANKEL, Administrative Law Judge: Thiscase was heard by me on February 6, 1980, in Allen-town, Pennsylvania.On June 12, 1979,' Heavy and Highway LaborersLocal Union No. 158 (hereinafter called the Union), filedthe instant unfair labor practice charge against PetroleumContractors, Inc. (hereinafter called Respondent), alleg-ing that Respondent violated Section 8(a)(5) and (1) ofthe National Labor Relations Act, as amended (herein-after called the Act).On July 26, Peter W. Hirsch, Regional Director forRegion 4 of the National Labor Relations Board (herein-after called the Board), issued a complaint and notice ofhearing. Service of the charge and the complaint andnotice of hearing was duly made upon the parties.Respondent filed a timely answer to the complaint bywhich it admitted certain allegations but denied the sub-stantive allegations and tha it had committed any unfairlabor practice. All parties appeared at the hearing beforeme. Each was represented by counsel and was affordedfull opportunity to be heard, to introduce, and to meetmaterial evidence, to examine and cross-examine wit-nesses, to present oral arguments, and to file briefs. Ihave fully considered the contents of the post-hearingbriefs filed on behalf of the General Counsel and Re-spondent.Upon consideration of the entire record and the briefs,and my observation of the witnesses and their demeanor,I make the following:FINDINGS AND CONCLUSIONSI. JURISDICTIONRespondent, a Pennsylvania corporation, maintains itsplace of business in Allentown, Pennsylvania. At all ma-terial times, Respondent has been engaged in the businessof sale, installation, and service of petroleum handlingequipment. During the calendar year immediately pre-ceding issuance of the complaint, Respondent purchasedgoods and services valued in excess of $50,000 fromfirms located outside the Commonwealth of Pennsylva-nia.The parties agree, the record reflects, and I find thatat all material times Respondent has been engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.] All dates are in 1979. unless otherfmise staledThe parties agree, the record reflects, and I find thatthe Union has been a labor organization within the mean-ing of Section 2(5) of the Act at all times material herein.II. I[HE ISSUEDid Respondent refuse to bargain collectively in goodfaith with the Union by refusing and failing to sign awritten collective-bargaining agreement on and afterMay I?III. THE Al.LEGEI) UNFAIR I.ABOR PRAC TICE SA. The Fact.sThe essential facts are substantially uncontroverted.The facts recited below are a composite of factual stipu-lations, unrefuted oral testimony, supporting documents,and other documentary evidence. Although not every bitof evidence is discussed, I have considered all of it, to-gether with arguments of counsel based on such evi-dence. Omitted material is deemed irrelevant or superflu-ous.Since at least the mid-1960's, Respondent and its pred-ecessor have been parties to successive collective-bar-gaining agreements. The relationship began through vol-untary recognition of the Union as the bargaining agentfor the following unit of employees:All employees of Petroleum Contractors, Inc., Al-lentown, Pennsylvania, but excluding all office em-ployees, clerical employees, confidential employees,guards and supervisors as defined in the Act.It is undisputed, and I find, the bargaining unit is ap-propriate for collective-bargaining purposes within themeaning of Section 9(b) of the Act.The most recent collective-bargaining agreement wasdue to expire on March 31.By letter dated January 19, the Union's business man-ager, Joseph DiGeronimo, notified Respondent of theUnion's desire to meet with Respondent's representativesto negotiate terms for a new agreement.On March 20, the parties held a joint bargaining ses-sion. The Union presented its contract proposals. Gener-al discussion ensued. Respondent's executive vice presi-dent, Warren J. Fenstermaker, testified that Respondent'spresident, William L. Graham,2asked the union repre-sentatives "whether they represented a majority of [Re-spondent's] employees." According to Fenstermaker, theunion representatives replied it was not a matter for Re-spondent's concern. Fenstermaker's handwritten notesmade contemporaneously with the March 20 meetingcontain a reference to "how many people is union rep-resenting?"During his cross-examination, Fenstermaker admittedthat his recollection of the question posed to the Unionwas imperfect. Indeed, on further cross-examination,Fenstermaker agreed that Graham actually said that theEmployer would negotiate, but would not sign an agree-: (iraham did 1ino appeair a a 'itlncsi ai the hearing Itie Aas then hospilahized hecaue of a gra'.e Illner', I perceive no i ssue',, which v ojuldha',c lnc't.Cl,'tal'd (iraham',n tcliilnotl,t()5 I)ECISI()NS ()F NATIONAL. LABOR RELATIONS BOARDment until the Union demonstrated that a majority ofemployees wanted the contract.During redirect examination, Fenstermaker reverted tohis original testimony that the question asked of theUnion was whether it "represented a majority of [Re-spondent's] employees." However, during recross-exami-nation, Fenstermaker admitted that the Employer re-quested assurances that "a majority of ...employeesare desirous of being members of [the Union]." (Emphasissupplied.)James Andrews, the Union's field representative, testi-fied at the hearing. Andrews asserted that he presented acomplete agreement to Graham on May I for signature.According to Andrews, Graham said he would not signthe contract "until we [the Union] had a majority of reg-istration slips with the contract."Clearly, Fenstermaker's varying formulations of Gra-ham's oral remarks regarding whether he would sign acontract make Fenstermaker's testimony an unreliablebasis for a factual finding. By his own admission, Fen-stermaker was imprecise in recalling what was said byGraham. There is documentary evidence which I consid-er a more trustworthy indicator of what Graham actual-ly said. Thus, in a letter dated May 14 to the Union,Graham wrote, inter alia, Respondent would sign theproposed contract ". ..upon receipt of sign-up cards,as evidence to me that the majority of our employees aredesirous of being members of your organization." Whenconfronted with that document, Fenstermaker agreedthat Graham's oral position throughout negotiations wasas he stated in the May 14 letter. Andrews' credible ac-count comports with the statement quoted above fromGraham's May 14 letter. Accordingly, I find that fromthe inception of negotiations, Respondent asserted itwould not sign a collective-bargaining agreement untilthe Union demonstrated a majority of unit employeeswere union members.On March 26, the Union conducted a meeting with theunit employees. Employee Paul K. Zeigler testified,without contradiction, that the union representativesasked what kind of wage demands the employees wantedthe Union to make. Also, there was discussion concern-ing the duration of a new contract. Zeigler further testi-fied that he attempted to engage in an open discussionregarding whether or not the employees desired unionrepresentation. That topic, however, was effectivelyavoided. 3Sometime at the end of March or early April, Zeiglercirculated among all unit employees. On his initiative,Zeigler asked each employee to signify, in writing,whether or not each "wanted" the Union. Zeigler hadeach employee write "yes" or "no" upon a sheet ofpaper which bore the caption "Union"; a left-handcolumn captioned "yes"; and a right-hand column cap-tioned "no." Below the "yes" column, Zeigler placed thedigits I through 10, and immediately below the "no"column the digits I through 14, in succession. AfterZeigler completed his poll of employees, the documentcontained I "yes" and 14 "no's."3 There is no evidence that Zeigler's conduct at this union meeting orat the union meeting (to be described. infra) on April 10 was the subjectof any unfair labor practice chargeZeigler, who had frequently expressed his personal dis-satisfaction with the Union to Fenstermaker andGraham, delivered the written "straw vote" to Fenster-maker. At this delivery, Zeigler remarked that he hadtaken the vote as described, and that the employees werenot "happy" with the Union.Employee Ernest T. Kulp testified that he participatedin Zeigler's straw vote, and confirmed the manner inwhich it was taken. Further, Kulp testified that he alsohad expressed his dissatisfaction with the Union toGraham and Fenstermaker.On April 1, the parties conducted another bargainingsession. During that meeting, I find that Respondent per-sisted in its request that the Union demonstrate the mem-bership of a majority of unit employees.4Apparently, atthis meeting the parties completed their discussion con-cerning all terms of a new collective-bargaining agree-ment.5At this meeting, the Union asked for permissionto conduct a meeting at Respondent's premises. Thatpermission was granted.By letter dated April 5, DiGeronimo invited the unitemployees to a union meeting at the company premiseson April 10. He enclosed a copy of Respondent's wageproposal and advised the employees that the purpose ofthe meeting was to discuss the provisions of a collective-bargaining agreement.On April 10, the Union conducted the scheduled meet-ing. Contract terms were discussed. Zeigler made an-other effort to have the employees that vote whetherthey wanted the Union. This effort was ignored. Instead,all employees present participated in a secret-ballot ratifi-cation vote. Andrews counted the ballots and announcedthe employees voted nine to six in favor of accepting thecontract.On May 1, Andrews delivered a copy of a completecollective-bargaining agreement (G.C. Exh. 7) toGraham. The document was already signed by DiGeron-imo. It contains the following clauses: recognition, unionsecurity, checkoff, grievance and arbitration, seniority,health and welfare and pension fund, a wage schedule,duration and miscellaneous other terms and conditions ofemployment. When Graham was asked to sign the con-tract, he said, as noted supra, he would not do so untilthe Union had a majority of "registration slips." There isno evidence that Graham protested the documents pre-sented to him contained any terms upon which there hadbeen no discussion.Finally, as previously indicated, on May 14 Grahamwrote the Union, in relevant part, that he would sign thecontract upon proof that the majority of employees "aredesirous of being members of" the Union.4 In making this finding, I specifically discount (for the reasons dis-cussed, supra) Fenstermaker's testimonial generalization that, on April I,"the question was, again, asked by representation of a majority of em-ployees."I Counsel made an aborted attempt to stipulate that an "agreement"was reached The stipulation failed because Respondent desired to main-tain its position (to be analyzed, infra) that a condition precedent to finalagreement was a demonstration of the union's majority status Thus, myfinding that discussions of contract terms had been completed on April Iis based on the confluent ptsitiOins of counsel that a document in evi-dence entitled "Collective-Bargainling Agreement (etc )" (GC Exh 7) isthe embodiment of the oral discussions between the parties.h()06 PETRO()EUM CONTRACTORS, INC.There is no evidence that any decertification petitionhad been filed at any relevant time. However, on Octo-ber 10, Respondent filed a petition for certification ofrepresentative, Case 4-RM-992. That petition was dis-missed by the Regional Director on October 18 and Re-spondent's request for review was denied by the Boardon January 30, 1980.B. AnalysisThe General Counsel and the Union contend that Re-spondent's admitted refusal to sign the collective-bargain-ing agreement presented to it on May I constitutes anunlawful refusal to bargain. The violation is predicatedupon the Union's presumptive majority status at the timethe negotiated terms were presented for signature.Respondent claims no final agreement on new contractterms was reached because negotiations were conductedsubject to the condition precedent that the Union demon-strate its majority status. Also, Respondent contends itmaintained a good-faith doubt of the Union's representa-tive status by virtue of expressions of dissatisfaction withthe Union voiced by employees, and further evidencedby receipt of Zeigler's employee poll.It has been long well settled, since the Supreme Courtdecision in H. J. IHeinz Company v. NL..R.B., 311 U.S.514 (1941), that where a bargaining contract has beenagreed the parties are obligated upon request to reducethe agreement to writing and execute the document, and,of course, abide by it, in the interest of "stabilizing laborrelations and preventing, through collective bargaining,strikes and industrial strife," which are the purposeswhich the Act seeks to promote. (311 U.S. at 524, 525).The Court stated (at 523, 524), ". ..experience hasshown that refusal to sign a written contract has been anot infrequent means of frustrating the bargaining proc-ess through refusal to recognize the labor organization asa party to it and the refusal to provide an authenticrecord of its terms which could be exhibited to employ-ees, as evidence of the good faith of the employer."It is equally well established that the existence of acontract gives rise to a presumption that the Union wasthe majority representative at the time the contract wasexecuted and through the life of the contract. ShamrockDairy. Inc., et al., 119 NLRB 998 (1957) and 124 NLRB494 (1959), enfd. 280 F.2d 665 (D.C. Cir. 1960), cert.denied 364 U.S. 892. Following the expiration of a col-lective-bargaining agreement the presumption of majorityis rebuttable. Barrington Plaza and Tragniew, Inc., 185NLRB 962 (1970), enforcement denied sub nom.N.L.R.B. v. Tragniew, Inc., and Consolidated Hotels ofCalifornia, 407 F.2d 669 (9th Cir. 1972). The foregoingprinciples apply whether the union is Board-certified oris voluntarily recognized as the bargaining agent. Emer-son Manufacturing Company, Inc., 200 NLRB 148 (1972).The burden of presenting facts sufficient to rebut thepresumption of majority rests upon the party seekingsuch rebuttal.6The assertion of doubt must be supported6 The courls of appeal, rather ulniformly ha, e held thta. if an cnmplo eroffers evidence u.hlch ca.ti doubt that the Inlimhbenlt utIimi c4nlmanld,suppMrt of a majorit) of emrplioyees. the hurdentl hilt, to the (jlneralCounsel to come forward wlth the e.idein,. that the tlllonll inll Ict docsrepresent a majortly of Ihe employees See the .Nuatrnalu (Cauh RKegtrby a showing of objective considerations providing rea-sonable grounds for a belief that a majority of employeesno longer desire union representation. ,'u-SouthernDyeing & Finishing, Inc. and I1enderson Combining (Co.,179 NLRB 573, fn. 1 (1969). The evidence of doubt mustbe "clear and convincing." RJ-Chen Company and ElPaso Products. 169 NLRB 376 (1968). The test of wheth-er an employer has met its burden of proof "requiresmore than mere evidence of the lEmployer's subjectivestate of mind." Sahara-7iahoe Corporation, d/h/a Sahara-lahoe Ilotel, 229 NLRB 10)94 (1977), and cases citedtherein.I conclude that Respondent has not sustained itsburden. I have already found that Graham's formulationof doubt was expressed in terms of requiring the Unionto prove that a majority of unit employees wcrc on itsmembership rolls. Concededly, the number of employeeswho are union members comprise a factor which may beassessed in evaluation of the reasonableness of an crl-ployer's doubt of majority. However, herein Respondentdid not, in fact, use the membership factor as an clementof doubt. Instead, its demand for proof of membershipconstituted more than a mere element of doubt It wasused as the principal basis for refusing to sign an agree-ment. The Board has frequently held that showing ofmembership in a union or financial support of a union isnot the equivalent of establishing the number of employ-ees who desire to be represented by the Union. Dalew(ooddRehabilitation Hospital. Inc.. d/h/a Golden State lhabilita-hion Convalescent Center, 224 NLRB 1618 (1976), OrionCorporation, 210 NLRB 633 (1974); 7i'rrell Macln'hineL Cotn-pany, 173 NLRB 1480 (1969). Upon the foregoing, I alsofind that Respondent's reliance upon the fact that uniondues were checked off for only four of the employees ismisplaced. Triplett Corporation, 234 NLRB 985, 986(1978).The remaining basis foir Respondent's doubt of major-ity is derived from the reports of Zeigler and Kulp ofemployee dissatisfaction with the Union, together withZeigler's presentation of his written employee poll. It istrue that employee reports to their employer that theywish to withdraw from their union, absent contempora-neous unfair labor practices, have supported findings ofgood-faith doubt of majority. Stresskin Products Co. Divi-sion of Tool Research and Engineering Corporation, 197NLRB 1175 (1972): Phil-Modes, Inc. and Harold Berlind/b/a Berlin Coat Manufacturing Co., 159 NLRB 944.,959 (1966). However, there is no evidence herein thatC(orpaniun, .N iR IH 494 F 2d I9 I(gth Cir 1974);., .. R B. v Ihit LtlRBi,{ Doxnlo,,t ncr. inc.. 414 F.2d (104. 1 0'40 Q1 (811l Cir 19h9: ,) Vt.R HD)ualn tMot,. inc.. dhb/u llohdauv Inn I] Duvitn, 474 [: 2d 328 (hlhCir 1971; .luloritlurd Butatnc. Syvtem,. ua Da vtlton aJ I.Litln l uoisntn SvW-tnt. , I'. NV L R B, 497 F 2d 262 (hlh Cir 1974): I.odgcs 1746 and74., Inltrrrnatinul t .toriuiatn o/f Machinists and .4cnirpacu 14iorcr,. .41'r(C10 [ Unlited 4Ir craut Crporuirlatrt l .I IR B .416h t 2d )O(9, 81 812(I) C C ir 19h69)tlowe.ter. I .Inl hilnlld to adhere t1 the applicabule t, oard preLedentl.itled hrcnill.hlove. unle-ss o errulcd hs the Suprenle, ('C rt sui ratlrl ,ignrit ini r nuatio l lta n .4i 1.-(i () 1l (it 'ri u, tt pattiof .-Imter'uL. 11'1) NlRH 7et8 ('6157: tIo. Hul /u M arA, 144 Nl RB h15(I'hI)) A rce tt proinit[llliiCltlilt h5t lhe Board ion Itis ~ilblt'cl appcar inInln lr Iltt I fh aih'. ./.. a it,,n'r 1,1,i ..tid Pi..t,r Alt,, (1ut{I. 22%Nl'RiB 126. 126s 1977)0()7 DIECISIONS OF NA]IONAL IlABOR RELATIONS BO)ARKI)either Zeigler or Kulp expressed such a personal inten-tion to Fenstermaker or Graham. I consider their variousexpressions of dissatisfaction with the union representa-tion amount only to emotional outbursts of union antipa-thy. To attribute a more significant interpretation to thegripes of Zeigler and Kulp is tantamount to substitutionof subjective states of mind.In a like vein, I conclude Zeigler's employee poll haslittle probative value in support of Respondent's position.Respondent appears to have assumed the integrity of thepoll in an effort to extricate itself from its bargaining ob-ligations. The document resulting from the poll, on itsface, is patently without meaning. Respondent simplyrelied upon Zeigler's self-serving declaration of what hispoll purported to be. Such a declaration was itself sus-pect, for Zeigler chronically complained about unionrepresentation. Thus, I consider it unreasonable for Re-spondent to rely upon Zeigler's poll as evidence that theUnion lost its majority status. In this connection, I notethat no decertification petition had been filed. Had sucha valid petition been filed, there would have been raiseda real question concerning representation. In that event,Respondent might have been privileged to refuse to signthe agreement.' Telautograph Corporation, 199 NLRB892 (1972).Upon all the foregoing, and inasmuch as I have foundthe parties reached agreement upon all terms of a newcontract,8I find Respondent unlawfully refused to bar-gain with the Union when it declined to sign that agree-ment.Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:CONCI.USIONS OF LAWI. Petroleum Contractors, Inc., is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2. Heavy and Highway Laborers Local Union No. 158is a labor organization within the meaning of Section2(5) of the Act.3. All employees of Petroleum Contractors, Inc., Al-lentown, Pennsylvania, but excluding all office employ-ees, clerical employees, confidential employees, guardsand supervisors as defined in the Act constitute an ap-propriate unit for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. By failing and refusing to sign the collective-bar-gaining agreement presented to it on May 1, 1979, Re-spondent refused to bargain collectively in good faithT 'he delayed filing of Respondent's RM petitlon, 1 months after theinstant complaint issued, has no prohativr value in estahllihhing the eistl-ence olf a question concerning represenltaioln I niled .Slue (iv prum (C o'-puny. 157 NLR h 52 (1966hh); artenders 11/tel, .otel and Restaurunht EIn-ployrs BRargaining Aswsiuation Ao Polatelloe. Idaho. 211 NI. RH 651, 55( 1974)' I have examined the doc ument which (Grahaml iwas asked to sign onMay I I colnclude i is a conventional integra;lted InstrTment which con-tains culstomary provimions governing emplocce wages. houirs, terms, andconditions of emphlyment I find it cumplete in material respects CfHehln S. Puvko dh//a .4meriian Siee/ Lin (o., 21() NI RH 811. 1I(1974) Mioreover. as previously nolted. the parties agree that the docu-ment contains the results lof their inegolatiitolns There are IWsou exceptionso hbe discussed in the Remedy se.Cllon, inirauwith the Union in violation of Section 8(a)(5) and (I) ofthe Act.5. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.THF RI MHI)YHaving found that Respondent violated Section 8(a)(5)and (1) of the Act, I shall recommend it cease and desistfrom engaging in such conduct in the future and affirma-tively take such action as will dissipate the effects of itsunfair labor practice.Inasmuch as I have found that Respondent refused tobargain collectively in good faith by failing and refusingto sign the collective-bargaining agreement presented toit on May 1, 1979, the Order shall require Respondent torecognize and, upon request, sign that agreement and im-plement all its terms and conditions.Graham's May 14 letter proposes two amendments tothe contract submitted on May 1. The record is unclearwhether the Union agreed to those changes. In anyevent, I do not consider a failure of such agreementalters my conclusion that there was such a meeting ofthe minds as requires the contract to be signed.9Gra-ham's proposals require only minor adjustments. Thus, ifno full agreement actually was reached on those matters,article II, section II, and article IX, section I-D, then theOrder herein is intended to impose the obligation to signa contract embodying all the other terms agreed to, andthen bargain collectively in good faith with the Unionupon those two specific matters and, if an understandingis reached, embody such understanding in a writtenagreement which, upon the Union's request, Respondentshall sign.The General Counsel has requested the Order hereincontain broad restrictive language. In Hickmott Foods.,Inc., 242 NLRB No. 177, the Board stated ". ..such anorder is warranted only when a respondent is shown tohave a proclivity to violate the Act, or has engaged insuch egregious or widespread misconduct as to demon-strate a general disregard for the employees' fundamentalstatutory rights." In my opinion, Respondent herein haseffectively usurped the statutory rights granted to em-ployees freely to select their collective-bargaining repre-sentative. Moreover, I consider Respondent's actionsherein virtually deprived the unit employees of represen-tation by their incumbent bargaining agent. For thesereasons, I conclude Respondent has demonstrated a gen-eral disregard for the fundamental statutory rights of em-ployees. Accordingly, the Order herein shall require Re-spondent to cease and desist from in any other mannerinfringing upon those rights.Upon the above findings of fact, conclusions of law,the entire record in the case, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:" See -lmerican Steel Lirn (Co., iupra PETROLEUM CONTRACTORS, INC.ORDER °The Respondent, Petroleum Contractors, Inc., Allen-town, Pennsylvania, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Refusing to bargain with Heavy and Highway La-borers Local Union No. 158 as the exclusive representa-tive of the unit of its employees found appropriateherein.(b) In any other manner interfering with, restraining,or coercing employees in the exercise of their rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Forthwith sign the collective-bargaining agreementpresented to it on May 1, 1979. If a complete agreementhad not been reached upon article 11, section 2, and arti-cle IX, section l-D, then Respondent shall sign a docu-ment containing all other provisions of the document de-livered to it on May 1, 1979, and later, upon request, bar-" In the event no exceptions are filed as pronided hy Sec 102 40t ofthe Rules and Regulations of the National ltabor Relations Board, thefindings, conclusions, and recommended Order herein shall, as prosidedin Sec 102 48 of the Rules and Regulallons. be adopted hy Ihe iBoard ilndbecome its findings, conclusions, and Order, and all objections theretoshall he deemed waived for all purposesgain collectively in good faith with the Union only overarticle II1, section 2, and article IX, section l-D, and if anagreement is reached upon those clauses, then upon theUnion's request, embody such agreement in a written in-strument and sign it.(b) Implement all the terms of the aforesaid collective-bargaining agreement.(c) Post at its Allentown, Pennsylvania, facility copiesof the attached notice marked "Appendix."'' Copies ofsaid notice, on forms provided by the Regional Directorfor Region 4, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 4, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.' In the event that this Order is enforced h) a Judgment 01' a UnitedSllates ('url ofr Appeals. the sords In the notice readilng "Posled bhOrder if the Natitonal L.abor Relations Hoard" shall read "'osted P'ursu-ant lo a Judgment of the United States Court of Appeals Infoirclng allOrder of Ihic Nation;l I.abor Relations Board"609